DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure statement filed 11/08/2021 has been considered.

Allowable Subject Matter
Claim 21-43 allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: Park (US 20160209621)
	D2: Hu (US 20120026611)
	D3: Hayashi (US 20140177056)

Regarding claim 21, D1 teaches a lens driving device, in at least figure 1 and 16, comprising: a housing (30, 2040) comprising first side portions (pictured front left and 
However, D1 fails to expressly disclose wherein a portion of the second magnet overlaps with the first coil in a direction perpendicular to an optical axis, and wherein a portion of the first coil is disposed between the outer surface of the bobbin and the portion of the second magnet.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to a portion of the second magnet overlaps with the first coil in a direction perpendicular to an optical axis, and wherein a portion of the first coil is disposed between the outer surface of the bobbin and the portion of the second magnet.

With regard to claims 22-34, 42 and 43; the claims depend from an allowable base claim and are therefore also allowable.

	Regarding Claim 35, D1 teaches A lens driving device, in at least figs 1 and 16; comprising: a housing (30; 2040); a bobbin (20, 2030) disposed in the housing; a first coil (21, 2031) disposed on an outer surface of the bobbin; a first magnet (32, 2041) disposed on the housing; a second magnet (51, 2100) disposed on the bobbin; and a position sensor (52, 2300) disposed opposite to the second magnet in order to sense the second magnet, 
However, D1 fails to expressly disclose wherein the bobbin comprises a seating groove, wherein the second magnet is disposed in the seating groove, and wherein a portion of the second magnet is disposed between the first coil and the position sensor.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to the bobbin comprises a seating groove, wherein the second magnet is disposed in the seating groove, and wherein a portion of the second magnet is disposed between the first coil and the position sensor.
Therefore, for those reasons stated above and those reasons stated in the applicant arguments filed 11/08/2021 the above subject matter has been found to be in a state of allowance.


Regarding Claim 40, D1 teaches A lens driving device comprising: a housing (30, 2040); a bobbin (20, 2030) disposed in the housing; a first coil (21, 2031) disposed on an outer surface of the bobbin; a first magnet (32, 2041) disposed on the housing; a second magnet (51, 2100) disposed on the bobbin; and a position sensor (52, 2300) disposed opposite to the second magnet in order to sense the second magnet.
However, D1 fails to expressly disclose wherein the bobbin comprises a seating groove, wherein the second magnet is disposed in the seating groove, and wherein a lower portion of the second magnet overlaps with the first coil in a direction perpendicular to an optical axis, and wherein the lower portion of the second magnet is disposed between the first coil and the housing.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to wherein the bobbin comprises a seating groove, wherein the second magnet is disposed in the seating groove, and wherein a lower portion of the second magnet overlaps with the first coil in a direction perpendicular to an optical axis, and wherein the lower portion of the second magnet is disposed between the first coil and the housing.
Therefore, for those reasons stated above and those reasons stated in the applicant arguments filed 11/08/2021 the above subject matter has been found to be in a state of allowance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872